Exhibit 10.1


Contura Energy, Inc.
INCENTIVE AWARD AGREEMENT

This Incentive Award Agreement (“Agreement”) is entered into by and between
Contura Energy, Inc. (the “Company”) and the participant whose name appears
below (the “Participant”) in order to set forth the terms and conditions of an
incentive award (the “Award”) in the form of an Other Cash-Based Award granted
to the Participant under the Contura Energy, Inc. 2018 Long-Term Incentive Plan
(the “Plan”).
Participant’s Name:
 
 
 
 
 
Award Type
“Date of Grant”
“Target Amount”
“Vesting Date”
“Performance Period”
Time-Based Incentive Award (the “Time-Based Award”)
February 18, 2020
$[●]
February 18, 2023
N/A
Performance-Based Incentive Award (the “Performance-Based Award”)
February 18, 2020
$[●]


February 18, 2023
January 1, 2020 through December 31, 2022

Subject to the attached Terms and Conditions and the terms of the Plan, which
are incorporated herein by reference, the Company hereby grants to the
Participant a Time-Based Award and a Performance-Based Award with a Date of
Grant, Target Amount, Vesting Date and Performance Period (as applicable) as set
forth above. Capitalized terms used but not otherwise defined herein, in the
attached Terms and Conditions or in Appendix A shall have the meanings ascribed
to such terms in the Plan.
IN WITNESS WHEREOF, the Company has duly executed and delivered this Agreement
as of the Date of Grant.
CONTURA ENERGY, INC.
 
PARTICIPANT
 
 
 
By:
 
 
 
 
Name: [●]
 
Name: [●]
 
Title: [●] 
 
 

PLEASE RETURN ONE SIGNED COPY OF THIS AGREEMENT TO:
Contura Energy, Inc.
340 Martin Luther King Jr. Blvd.
Bristol, TN 37620
Attn: [●]


    
    

--------------------------------------------------------------------------------




Contura Energy, Inc.
CONTURA ENERGY, INC. 2018 LONG-TERM INCENTIVE PLAN
Terms and Conditions of Incentive Award


1.
GRANT OF INCENTIVE AWARD. The Award has been granted to the Participant as an
incentive for the Participant to continue to provide services to the Company or
its Affiliate or Subsidiary and to align the Participant’s interests with those
of the Company. The Award constitutes a contingent and unsecured promise by the
Company to pay to the Participant an amount in cash equal to any vested and
earned amount of the Time-Based Award and of the Performance-Based Award in
accordance with Section ‎2 on the payment date as set forth in Section ‎‎3.

2.
VESTING. The Award shall vest as follows:

(a)
Time-Based Award. The Target Amount of the Time-Based Award shall vest and be
earned in full on the Vesting Date, subject to the Participant’s continuous
service with the Company or any Affiliate or Subsidiary through the Vesting Date
(the “Service Condition”).

(b)
Performance-Based Award. The Performance-Based Award shall vest and be earned,
as set forth in Appendix A, on the Vesting Date, subject to (i) the satisfaction
of the Service Condition and (ii) the satisfaction of the performance conditions
set forth in Appendix A (the “Performance Conditions”) measured as of December
31, 2022 (the “Measurement Date”).

The Award shall, subject to the terms of the Company’s Key Employee Separation
Plan (the “KESP”), as applicable, be immediately forfeited in its entirety
without any payment to the Participant upon a termination of Participant’s
employment or service with the Company or any Affiliate or Subsidiary for any
reason on or prior to the Vesting Date. Notwithstanding anything herein or in
the Plan to the contrary, the Time-Based Award shall be treated as an “equity
award” and an “equity right” for purposes of Section 4.4 of the KESP and the
Performance-Based Award shall be treated as “cash incentive compensation” under
Section 4.3(a)(iii) of the KESP. In the event of a Change in Control, the Award
will be treated in accordance with the terms of the Plan.
3.
PAYMENT. Except as otherwise set forth in the Plan, the amount of the Time-Based
Award and Performance-Based Award that is vested and earned in accordance with
Section ‎2 (collectively, the “Earned Award”), shall be paid to the Participant
in cash within forty-five (45) days following the Vesting Date.

4.
NONTRANSFERABILITY. No portion of the Award may be sold, assigned, transferred,
encumbered, hypothecated, or pledged by the Participant, other than to the
Company as a result of forfeiture of the Award as provided herein, unless and
until payment is made in respect of any Earned Award in accordance with the
provisions hereof.

5.
TAX AND WITHHOLDING. The Company and the Participant’s employer shall have the
right to withhold from any amount payable in respect of any Earned Award such
amounts as are sufficient to satisfy any federal, foreign, state and local tax
withholding obligations arising from or in connection with any amounts payable
to the Participant in respect of any



    2
    
    
    

--------------------------------------------------------------------------------




Earned Award and such other deductions as may be authorized by the Participant
or as required by applicable law. The Participant acknowledges that, if he or
she is subject to taxes in more than one jurisdiction, the Company or the
Participant’s employer may be required to withhold or account for taxes in more
than one jurisdiction.
6.
MISCELLANEOUS.

(a)
No Right To Continued Employment or Service. This Agreement shall not confer
upon the Participant any right to continue in the employ or service of the
Company or any Affiliate or Subsidiary or to be entitled to any remuneration or
benefits not set forth in this Agreement or the Plan nor interfere with or limit
the right of the Company or any Affiliate or Subsidiary to modify the terms of
or terminate the Participant’s employment or service at any time.

(b)
No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan. The Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

(c)
Plan to Govern. This Agreement and the rights of the Participant hereunder are
subject to all of the terms and conditions of the Plan as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for the administration of the Plan.

(d)
Amendment. Subject to the restrictions set forth in the Plan, the Company may
from time to time suspend, modify or amend this Agreement or the Plan. Subject
to the Company’s rights pursuant to Sections 12(b) and 21 of the Plan, no
amendment of the Plan or this Agreement may, without the consent of the
Participant, adversely affect the rights of the Participant in a material manner
with respect to the Award granted pursuant to this Agreement.

(e)
Severability. In the event that any provision of this Agreement shall he held
illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

(f)
Entire Agreement. This Agreement and the Plan contain all of the understandings
between the Company and the Participant concerning the Award granted hereunder
and supersede all prior agreements and understandings.

(g)
Successors. This Agreement shall be binding upon and inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
the Participant’s death, acquire any rights hereunder in accordance with this
Agreement or the Plan.

(h)
Governing Law. To the extent not preempted by federal law, this Agreement shall
be construed in accordance with and governed by the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.



    3
    
    
    

--------------------------------------------------------------------------------




(i)
Compliance with Section 409A of the Internal Revenue Code. The Award is intended
to comply with Section 409A of the Code (“Section 409A”) to the extent subject
thereto, and shall be interpreted in accordance with Section 409A and treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Date of Grant. The Company reserves the right to modify the terms of this
Agreement, including, without limitation, the payment provisions applicable to
the Award, to the extent necessary or advisable to comply with Section 409A and
reserves the right to make any changes to the Award so that it does not become
subject to Section 409A or a “specified employee” waiting period (as described
below).

For purposes of this Agreement, each amount to be paid or benefit to be provided
shall be construed as a separate identified payment for purposes of Section
409A.
Notwithstanding any provision in the Plan to the contrary, no payment or
distribution under this Agreement that constitutes an item of deferred
compensation under Section 409A and becomes payable by reason of the
Participant’s termination of employment or service with the Company or any
Affiliate or Subsidiary shall be made to the Participant until his or her
termination of employment or service constitutes a “separation from service”
within the meaning of Section 409A. Notwithstanding any provision in the Plan or
this Agreement to the contrary, if the Participant is a specified employee
within the meaning of Section 409A, then to the extent necessary to avoid the
imposition of taxes under Section 409A, the Participant shall not be entitled to
any payments upon a termination of his or her employment or service until the
earlier of: (i) the expiration of the six (6)-month period measured from the
date of the Participant’s separation from service or (ii) the date of the
Participant’s death. Upon the expiration of the applicable waiting period set
forth in the preceding sentence, all payments and benefits deferred pursuant to
this Section ‎6(i) (whether they would have otherwise been payable in a single
lump sum or in installments in the absence of such deferral) shall be paid to
the Participant in a lump sum as soon as practicable, but in no event later than
sixty (60) calendar days, following such expired period, and any remaining
payments due under this Agreement will be paid in accordance with the normal
payment dates specified for them herein.
Notwithstanding any provision of the Plan or this Agreement to the contrary, in
no event shall the Company or any Affiliate or Subsidiary be liable to the
Participant on account of failure of the Award to (i) qualify for favorable U.S.
or foreign tax treatment or (ii) avoid adverse tax treatment under U.S. or
foreign law, including, without limitation, under Section 409A.




    4
    
    
    

--------------------------------------------------------------------------------





Appendix A
Performance-Based Award
Performance Conditions
[●]
 


    
    